Citation Nr: 0528586	
Decision Date: 10/25/05    Archive Date: 11/01/05	

DOCKET NO.  03-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
Wolff-Parkinson-White Syndrome with tachycardia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1991 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on April from an  April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) which, pursuant to the veteran's claim for increase, 
granted the veteran an increased evaluation for his service-
connected heart disability from 10 to 30 percent.  The 
veteran disagreed and has stated that he believes he is 
entitled to a 100 percent evaluation.  For the reasons 
provided below, this case is not ready for appellate review 
and must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Following the veteran's separation from service, and 
consistent with his initial claim, the RO granted service 
connection for Wolff-Parkinson-White (WPW) Syndrome with 
tachycardia, with a 10 percent evaluation, effective from the 
date of service separation.  The rating decision making this 
allowance indicated that, with resolution of reasonable doubt 
in the veteran's favor, the WPW Syndrome was found to be 
attributable to the veteran's active military service.

In January 2003, the veteran filed a claim for an increased 
evaluation.  In that claim, he indicated that all of his 
treatment for his heart problems had been provided by VA.  
Certain outpatient treatment records were collected and the 
veteran was provided a VA examination in February 2003.  An 
addendum to that examination was provided in March 2003, 
following the conduct of an echocardiogram and cardiac 
Doppler study which revealed that he had an atrial septal 
defect with right ventricular enlargement, mild mitral 
regurgitation, moderate tricuspid regurgitation and 
borderline pulmonary hypertension.  It was based upon these 
findings that the RO granted the veteran an increased 
evaluation in April 2003, at which time the RO changed the 
schedular criteria for evaluating his disability from 38 
C.F.R. 7013, paroxysmal tachycardia (now deleted) to 
Diagnostic Code 7011 for sustained ventricular arrhythmias.  

Although the February 2003 VA examination with March 2003 
addendum adequately described the various abnormalities of 
the veteran's heart, the Board finds this examination to be 
inadequate because it fails to provide any indication as to 
whether there is any causal connection between the veteran's 
service-connected WPW Syndrome with tachycardia, and the 
subsequent discovery of an atrial septal defect with right 
ventricular enlargement, mild mitral regurgitation, mild 
tricuspid regurgitation, and borderline pulmonary 
hypertension.  

The Board's preliminary medical research indicates that these 
later findings may be entirely unrelated to the veteran's 
service-connected WPW Syndrome with tachycardia, and instead 
the result of a developmental/congenital defect which is 
unrelated to military service.  However, the Board itself is 
strictly prohibited from providing its own medical evaluation 
or conclusion, so the appeal must be returned to the RO for 
the conduct of another VA examination, with a request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d)(2) 
(2002). 

Although Diagnostic Code 7013 in the rating schedule has been 
deleted, it appears that the current rating schedule would 
provide for evaluation of the veteran's WPW Syndrome with 
tachycardia under Diagnostic Code 7010 for supraventricular 
arrhythmias.  Depending upon the outcome of the examination 
with request for opinions, the RO's decision to alter 
evaluation of the veteran's service-connected heart 
disability from Diagnostic Code 7013 to Diagnostic Code 7011 
may have been in error.  This question will also be resolved 
by the conduct of a VA examination with request for opinions. 

Additionally, the evidence on file from the veteran indicates 
that he has currently been seeing a VA doctor in Oklahoma 
City by the name of Dr. Ayers, and it is not clear that any 
of the veteran's treatment with this physician and/or 
facility has been collected for review.

For these reasons and bases, the case is REMANDED to the RO 
for the following action:  

1.  The veteran has indicated in the 
evidence submitted in support of his 
pending appeal that all treatment 
received is by VA facilities.  If, when 
the veteran receives a copy of this 
remand, he has subsequently received any 
private medical treatment, he should so 
notify the RO and request the RO's 
assistance in collecting such records for 
inclusion in his claims folder.  
Otherwise, the RO should review the 
evidence presently on file and take 
whatever action is necessary to ensure 
that all records of the veteran's 
treatment with VA, not already on file, 
are collected for inclusion in the claims 
folder.  This must specifically include 
all records of the veteran's treatment 
with a VA cardiologist in Oklahoma City 
(Dr. Ayers).  

2.  After completion of the above 
development, the RO should schedule the 
veteran to be examined by a VA 
cardiologist or other heart specialist, 
on a fee-basis if necessary.  The 
veteran's claims folder must be made 
available to the physician for review in 
conjunction with the examination.  The 
cardiologist should conduct a thorough 
examination of the veteran's heart, to 
include any necessary diagnostic studies, 
for the production of a report detailing 
all abnormalities, disease or injuries 
affecting the veteran's heart.  The 
cardiologist's attention is directed to 
the full discussion contained in this 
remand, and the historical record 
contained in the veteran's claims folder.  
In addition to providing a comprehensive 
report of current findings regarding the 
veteran's heart, the cardiologist is 
requested to provide an explanation of 
WPW syndrome with tachycardia, which was 
previously service connected as 
attributable to the veteran's period of 
active service, and more recent findings 
made as a result of a March 2003 
echocardiogram with cardia Doppler study, 
including the existence of an atrial 
septal defect with right ventricular 
enlargement, mild mitral regurgitation, 
moderate tricuspid regurgitation, and 
borderline pulmonary hypertension.  The 
simple question presented is whether 
these later findings were incurred or 
aggravated during the veteran's active 
military service, or whether it is more, 
less, or equally likely that any of these 
more recent findings were either caused 
by or aggravated by (permanently 
increased in severity beyond ordinary 
progress) the veteran's previously 
service connected WPW Syndrome with 
tachycardia.  That is, are any of these 
more recent findings directly 
attributable, based upon an historical 
review of the record in the veteran's 
claims folder, to any incident, injury or 
disease, during or within one year after 
the veteran's separation from active 
military service, or are any of these 
current findings casually related to the 
veteran's service-connected WPW with 
tachycardia.  A complete and 
comprehensive discussion of the reasons 
and bases behind all opinions provided is 
essential in this case.  Finally, after 
considering and answering the questions 
presented above, the cardiologist should 
review the Scheduler criteria for VA 
evaluation of heart disabilities at 
38 C.F.R. § 4.104, Diagnostic Codes 7000 
through 7020, and report which Diagnostic 
Code should be used to properly evaluate 
the heart disability which is properly 
related to the veteran's military 
service. 

3.  After completing the above 
development the RO should again review 
the veteran's claim.  If the report of 
cardiology examination performed pursuant 
to this remand fails to adequately answer 
the questions presented, it must be 
returned for corrective action.  If the 
decision ultimately reached by the RO is 
not to the veteran's and his 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case, which includes a discussion 
of the development requested in this 
remand, and provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 
 
 
 

